Citation Nr: 1522268	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  12-30 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for ischemic heart disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to July 1978.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

While his claim was pending, the Veteran died in August 2014.  The appellant is the Veteran's surviving spouse.  She is pursuing the appeal as a substituted claimant under the provisions of 38 U.S.C.A. § 5121A (West 2014).  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam; therefore, he is presumed to have been exposed to herbicides during active service.  

2.  Competent medical evidence shows that the Veteran has been diagnosed with coronary artery disease and ischemic heart disease, and the evidence does not affirmatively establish that the Veteran's atherosclerotic heart disease is unrelated to his in-service exposure to herbicides.  



CONCLUSION OF LAW


The criteria for service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As the Board herein grants the Veteran's claim of entitlement to service connection for ischemic heart disease, further discussion of VA's duties to notify and assist is not warranted.  


II.  Service Connection - Ischemic Heart Disease

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection for certain specified diseases, including ischemic heart disease, may also be granted on a presumptive basis due to herbicide exposure, provided the disease manifests to a compensable degree within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran's DD Form 214 indicates that he served in Vietnam.  Therefore, the Veteran is presumed to have been exposed to herbicides during his Vietnam service.  38 C.F.R. § 3.307(a)(6)(iii).  Moreover, there is no affirmative evidence to establish that the Veteran was not exposed to herbicides during active service.  Id.  

Service treatment records do not document any complaints, treatment, or diagnosis of a heart condition, including ischemic heart disease.  

Post-service VA treatment records document that the Veteran reported chest pain in October 2000.  In December 2000, it was noted that a cardiac catheterization was needed, but could not be performed; he also denied a coronary artery bypass graft (CABG).  A diagnosis of coronary artery disease was given without diagnostic testing.  A myocardial perfusion study was completed on February 5, 2001, which was determined to be normal with no significant myocardial ischemia.  An October 2002 VA examination showed no obvious ischemia of the heart.  A July 2009 echocardiogram revealed a normal left ventricular ejection fraction of 69 percent.  

At a December 2010 VA examination, the VA examiner determined that a diagnosis of ischemic heart disease or coronary artery disease was not warranted.  The examiner noted that no stress testing or cardiac catheterization had been conducted due to the Veteran's morbid obesity, and that there was no way to diagnose ischemic heart disease without an exploratory surgery, which was not warranted.  

In March 2011, the Veteran underwent a cardiac evaluation, at which time it was reported that a diagnosis of coronary artery disease could not be confirmed without catheterization, which could not be performed due to his weight.  In October 2011, it was again reported that coronary artery disease was suspected, but could not be confirmed with catheterization or nuclear testing due to your obesity.  

Private treatment records document that the Veteran underwent cardiac catheterization in June 2014, which showed occluded left anterior descending artery, occluded mid-right coronary artery, with mild left ventricular dysfunction and ejection fraction of 40-45 percent.  

Most significantly, in April 2015, correspondence from the Veteran's private treating physician indicates that based upon the findings of the June 2014 cardiac catheterization, the Veteran had coronary artery disease and ischemic heart disease.  

Thus, the competent medical evidence of record shows that following diagnostic testing, the Veteran was diagnosed with ischemic heart disease, to include coronary artery disease.  As the Veteran is presumed to have been exposed to herbicides, service connection is warranted for his diagnosed ischemic heart disease, and the appeal is granted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for ischemic heart disease, due to presumed in-service herbicide exposure, is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


